Citation Nr: 0111983	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Desmond Griswold, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1943.  He died in January 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 


REMAND

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2000).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2000).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which pertain to VA's duty to assist the 
claimant with the development of facts pertinent to her 
claim, have been substantially revised.  The prior provisions 
of 38 U.S.C.A. § 5107 required that the VA assist a claimant 
with the development of facts pertinent to a "well-
grounded" claim for benefits, whereas the revised version of 
this statute contains no such requirement and instead 
requires that VA assist a claimant unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000).

The veteran's Certificate of Death listed the cause of death 
as cardiac arrhythmia, with other significant conditions of 
hypertension, pulmonary hypertension, and congestive heart 
failure.

At the time of the veteran's death, the veteran was service-
connected for residuals of poliomyelitis of the left lower 
extremity, evaluated at 60 percent, and residuals of 
poliomyelitis of the right lower extremity, evaluated at 60 
percent. The appellant contends that the veteran's death was 
due to his service-connected poliomyelitis.  

In an August 1999 letter, a private physician stated that 
postpolio syndrome was the principal diagnosis at the 
veteran's final hospitalizations and at a private nursing 
home.  He essentially stated that the veteran lost his will 
to live due to the progressive dysfunction and deterioration 
caused by poliomyelitis.  In a June 2000 letter, the 
physician stated that the veteran "died of cardiac 
arrhythmia, after he lost the will to live as a result of his 
postpolio symptomatology".

The Board has determined that, under the VCAA, an opinion 
should be obtained from a specialist in internal medicine on 
the question of whether residuals of service connected 
poliomyelitis caused or materially contributed to the 
veteran's death, through a program by which the Board obtains 
medical opinions from the Veterans Health Administration.  
Prior to requesting that opinion, however, the Board notes 
that the claims file does not currently contain the clinical 
records from the veteran's final period of nursing home care 
from December 1997 to January 1998, which should be 
considered by the VHA physician who provides the opinion, and 
this case will be remanded to the RO for that purpose . 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary release 
from the appellant, the RO should obtain 
and associate with the claims file copies 
of the clinical records from the 
veteran's final period of nursing home 
care from December 1997 to January 1998 
at the Oak Ridge Home. 

2.  The RO should then review the 
evidence and determine whether the 
appellant's claim may now be granted.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to obtain additional 
development and to ensure compliance with the VCAA.  The 
appellant and her representative have the right to submit 
additional evidence and argument in support of the matter 
addressed in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


